DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In view of the appeal brief filed on 9/29/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/NADINE G NORTON/           Supervisory Patent Examiner, Art Unit 1713                                                                                                                                                                                             

Response to Arguments
Applicants’ arguments in the brief filed 9/29/2021 were not persuasive in overcoming the pending rejection because they did not distinguish the claimed product from the applied art. More specifically, the pending claims are product-by-process claims. As such, patentability is based on the product claimed and not the process steps recited. See MPEP 2113, Section III. In order to clarify the record, the rejection has been updated to recite the interpretation of the claims as being product-by-process claims.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 13-14 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Cernak (WO 2002/095115 A1, hereafter ‘115).
Claim 13: It is noted that the claim is directed towards a product-by-process, and is, therefore, not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP 2113.
Cernak ‘115 teaches an elongated object made by a plasma process (abstract) the plasma process comprising:
	applying a potential difference between electrodes of an electrode structure to generate a plasma process (abstract, Examples 1 and 7-9), and
	providing the elongated object in a guiding structure with a unitary section associated with the electrode structure which cross-sectionally surrounds the elongated object (Fig. 1, Examples 1 and 7-9),

	The claimed product appears to be the same as the product produced by Cernak ‘115, specifically an elongated object treated by a plasma generated by electrodes of an electrode structure which cross-sectionally surrounds the elongated object.

It is noted that Cernak ‘115 fails to disclose applicants’ claimed product-by- process steps including at least surrounding the elongated object by a guiding structure that includes a curved unitary section that is concave. However, it would have been obvious to one of ordinary skill at the time of the invention to employ any sequence of steps, including those claimed by applicants, to produce the claimed product since patentability is based on the final product produced and not the method by which it was made. See MPEP 2113. In this case, applicants’ product-by-process claims do not distinguish over the applied art since the final product (elongated object) appears to be the same as that claimed by applicants.
		
Claim 14: It is noted that the claim is directed towards a product-by-process, and is, therefore, not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP 2113.
Cernak ‘115 teaches an elongated object treated by an apparatus using a plasma process (abstract), the apparatus comprising:
	a guiding structure for guiding the elongated object (Examples 1 and 7-9),

	wherein the guiding structure cross-sectionally surrounds the elongated object (Fig. 1, Examples 1 and 7-9), the electrode structure comprises a dielectric body with a curved section integrated with the unitary section (Fig. 2, pg 5 paragraphs 1-5) and at least one electrode embedded in the dielectric body (Fig. 2).

It is noted that Cernak ‘115 fails to disclose applicants’ claimed product-by- process steps including at least surrounding the elongated object by a guiding structure that includes a curved unitary section that is concave. However, it would have been obvious to one of ordinary skill at the time of the invention to employ any sequence of steps, including those claimed by applicants, to produce the claimed product since patentability is based on the final product produced and not the method by which it was made. See MPEP 2113. In this case, applicants’ product-by-process claims do not distinguish over the applied art since the final product (elongated object) appears to be the same as that claimed by applicants.

Allowable Subject Matter
Claims 15-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or render obvious an elongate object comprising polyethylene yarn which is free of spin finish and which has been treated by a plasma 
The prior art fails to teach or render obvious an elongate object having increased surface energy and adhesion bonding to a polymeric matrix which is made by a process comprising providing at least one elongated object in the form of a spin finish free polyethylene yarn and a planar electrode structure as to the context of claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713